Broyles, C. J.
When this case was here before, this court held that the trial court did not err in overruling the demurrer to the defendant’s answer. Piedmont Savings Co. v. Atlanta Title & Trust Co., 47 Ga. App. 127 (2) (169 S. E. 774). The demurrer alleged that the answer failed to set up an issuable defense. The ruling of this court was an adjudication that the allegations of the answer did set up an issuable and valid defense to the plaintiff’s-suit. That ruling, whether right or wrong, became the law of the case, and was controlling on the trial now under review. On that trial the defendant proved all the material averments of its answer and was entitled to the verdict in its favor which was rendered by the jury; and none of the special grounds of the motion for a *266new trial shows cause for a reversal of the judgment. The refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.